Title: General Orders, 20 July 1778
From: Washington, George
To: 


          
            Head-Quarters [Wright’s Mills, N.Y.] Monday
              July 20th 1778.
            Parole Carlisle—C. Signs Campton. Chester.
            
          
          The Right and Left Wings are to remain on their present ground ’till further orders—The
            Officers will see that their men wash their Cloathes, cleanse and put their Arms in good
            Order as soon as possible and carefully examine their Ammunition.
          The Commander in Chief directs that no drums beat after-Retreat-beating ’till Reveillee
            unless by a general Order—Commanding Officers of Regiments & Corps are desired
            to see this order punctually complied with.
        